Exhibit 10.8

 

TRONOX WORLDWIDE LLC
TRONOX FINANCE CORP.

 

$350,000,000

 

9½% Senior Notes due 2012

 

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

 

LEHMAN BROTHERS INC.
CREDIT SUISSE FIRST BOSTON LLC,

As Representatives of the
several Initial Purchasers

c/o Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

Tronox Worldwide LLC, a Delaware limited liability company (“Tronox Worldwide”),
and Tronox Finance Corp., a Delaware corporation (together with Tronox
Worldwide, the “Issuers”), propose to issue and sell to certain initial
purchasers (collectively, the “Initial Purchasers”) named in that certain
Purchase Agreement, dated November 21, 2005 (the “Purchase Agreement”), among
the Issuers, the Guarantors (as defined below) and Lehman Brothers Inc. and
Credit Suisse First Boston LLC, on behalf of the Initial Purchasers, upon the
terms set forth therein, $350,000,000 aggregate principal amount of the Issuers’
9½% Senior Notes due 2012 (the “Securities”) to be issued pursuant to an
indenture, dated as of the date hereof (the “Indenture”), among the Issuers, the
Guarantors and Citibank, N.A., as trustee, which Securities will be
unconditionally guaranteed on a senior unsecured basis by each of the
Guarantors.  As an inducement to the Initial Purchasers to enter into the
Purchase Agreement and to purchase the Securities, the Issuers and the
Guarantors agree with you for the benefit of the Holders (as defined below) as
follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Additional Interest” shall have the meaning set forth in Section 2(e).

 

“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified Person.  For purposes of this definition, control of a
person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” shall mean this Exchange and Registration Rights Agreement.

 

1

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Blackout Period” shall have the meaning set forth in Section 4(b).

 

“Blue Sky Application” shall have the meaning set forth in Section 6(a).

 

“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.

 

“Effectiveness Target Date” shall have the meaning set forth in
Section 2(e)(ii).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Date” shall have the meaning set forth in Section 2(a).

 

“Exchange Offer” shall mean the exchange offer by the Issuers and the Guarantors
of Exchange Securities for Transfer Restricted Securities pursuant to
Section 2(a).

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a).

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.

 

“Exchange Securities” shall mean the securities to be issued by the Issuers and
guaranteed by the Guarantors under the Indenture containing terms substantially
identical to the terms of the Securities (except that the Exchange Securities
will not be subject to restrictions on transfer or to the requirements to pay
Additional Interest pursuant to Section 2(e)) and to be offered to Holders of
Securities in exchange for such Securities pursuant to the Exchange Offer.

 

“Guarantors” shall mean each of the subsidiary guarantors listed on Schedule I
hereto, together with any Guarantor’s successors and any additional parties that
become guarantors of the Securities under the Indenture.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Transfer Restricted Securities, and each of their successors, assigns and direct
and indirect transferees who become owners of Transfer Restricted Securities
under the Indenture; provided that for purposes of Sections 5 and 6, the term
“Holders” shall include Participating Broker-Dealers.

 

2

--------------------------------------------------------------------------------


 

“Indemnified Person” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Person” shall have the meaning set forth in Section 6(c).

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Indenture” shall have the meaning set forth in the preamble, as the same may be
amended from time to time in accordance with the terms thereof.

 

“Inspector” shall have the meaning set forth in Section 3(n).

 

“Issuers” shall have the meaning set forth in the preamble and shall also
include the Issuers’ respective successors.

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Transfer Restricted Securities outstanding from time to
time.

 

“Participating Broker-Dealer” shall have the meaning set forth in
Section 5(a) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Transfer
Restricted Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registration Default” shall have the meaning set forth in Section 2(e)(vi).

 

“Registration Expenses” shall mean any and all expenses incident to performance
of, or compliance by, the Issuers and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or National
Association of Securities Dealers, Inc. registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Transfer Restricted Securities), (iii) all expenses of
any Persons not otherwise specifically addressed herein in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus and any amendments or supplements
thereto, any underwriting

 

3

--------------------------------------------------------------------------------


 

agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under the Trust Indenture Act, and the
rules and regulations of the SEC applicable to an indenture which is qualified
thereunder, (vi) the fees and disbursements of the Trustee and its counsel,
(vii) the fees and disbursements of counsel for the Issuers and the Guarantors
and, in the case of a Shelf Registration Statement, the fees and disbursements
of one counsel for the Holders (which counsel shall be Akin Gump Strauss Hauer &
Feld LLP unless another firm shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Issuers and the
Guarantors, including the expenses of any special audits or “comfort” letters
required by or incident to the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Transfer Restricted Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Issuers
and the Guarantors, as applicable, that covers any of the Exchange Securities or
Transfer Restricted Securities pursuant to the provisions of this Agreement and
all amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.

 

“Reviewed Filings” shall have the meaning set forth in Section 3(j).

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Shelf Filing Date” shall have the meaning set forth in Section 2(e)(iv).

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b).

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and the Guarantors that covers all the Transfer Restricted
Securities (but no other securities unless approved by the Holders of a majority
of the aggregate principal amount of Transfer Restricted Securities which are to
be covered by such Shelf Registration Statement) on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including

 

4

--------------------------------------------------------------------------------


 

the Prospectus contained therein, all exhibits thereto and any document
incorporated by reference therein.

 

“Staff” shall mean the staff of the SEC.

 

“Transfer Restricted Securities” shall mean the Securities; provided that the
Securities shall cease to be Transfer Restricted Securities (i) when a
Registration Statement covering the resale of such Securities has been declared
effective by the SEC and such Securities have been disposed of pursuant to such
Registration Statement, (ii) when such Securities have been exchanged pursuant
to the Exchange Offer for Exchange Securities that may be resold without
restriction under federal and state securities laws, (iii) when such Securities
have been sold in compliance with Rule 144 or are eligible to be sold pursuant
to Rule 144(k) (or any similar provision then in force, but not Rule 144A) under
the Securities Act or (iv) when such Securities cease to be outstanding.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriters” shall have the meaning set forth in Section 3.

 

“Underwritten Offering” shall mean an offering in which Transfer Restricted
Securities are sold to an Underwriter for reoffering to the public.

 

“Unrestricted Securities” shall mean the Securities issued by the Issuers and
guaranteed by the Guarantors under the Indenture containing terms substantially
identical to the Securities (except that the Unrestricted Securities will not be
subject to restrictions on transfer or the requirements to pay Additional
Interest pursuant to Section 2(e)).

 

2.                                       Exchange Offer and Registration Under
the Securities Act.

 


(A)                                  EXCHANGE OFFER.  TO THE EXTENT NOT
PROHIBITED BY ANY APPLICABLE LAW OR APPLICABLE INTERPRETATIONS OF THE STAFF, THE
ISSUERS AND THE GUARANTORS SHALL (I) WITHIN 150 DAYS (OR, IF THE 150TH DAY IS
NOT A BUSINESS DAY, THE NEXT BUSINESS DAY THEREAFTER) AFTER THE CLOSING DATE,
CAUSE TO BE FILED AN EXCHANGE OFFER REGISTRATION STATEMENT COVERING AN OFFER TO
THE HOLDERS TO EXCHANGE ALL THE TRANSFER RESTRICTED SECURITIES FOR EXCHANGE
SECURITIES, (II) USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE EXCHANGE OFFER REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE
SECURITIES ACT WITHIN 210 DAYS (OR, IF THE 210TH DAY IS NOT A BUSINESS DAY, THE
NEXT BUSINESS DAY THEREAFTER) AFTER THE CLOSING DATE AND REMAIN EFFECTIVE UNTIL
THE CLOSING OF THE EXCHANGE OFFER, (III) AS SOON AS PRACTICABLE AFTER THE
EFFECTIVENESS OF THE EXCHANGE OFFER REGISTRATION STATEMENT, OFFER THE EXCHANGE
SECURITIES IN EXCHANGE FOR THE SECURITIES AND (IV) KEEP THE EXCHANGE OFFER OPEN
FOR NOT LESS THAN 30 DAYS (OR LONGER IF REQUIRED BY LAW) AFTER THE DATE NOTICE
OF THE EXCHANGE OFFER IS MAILED TO THE HOLDERS.  THE ISSUERS AND THE GUARANTORS
SHALL USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO COMPLETE THE
EXCHANGE OFFER ON THE EARLIEST PRACTICABLE DATE AFTER THE EXCHANGE OFFER
REGISTRATION STATEMENT HAS

 

5

--------------------------------------------------------------------------------


 


BECOME EFFECTIVE, BUT IN ANY EVENT ON OR PRIOR TO THE 30TH BUSINESS DAY AFTER
THE EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE UNDER THE
SECURITIES ACT.


 

The Issuers and the Guarantors shall commence the Exchange Offer by promptly
mailing the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law:

 

(i)                                     that the Exchange Offer is being made
pursuant to this Agreement and that all Transfer Restricted Securities validly
tendered and not properly withdrawn will be accepted for exchange;

 

(ii)                                  the date of acceptance for exchange (which
shall be a period of at least 30 days from the date such notice is mailed) (the
“Exchange Date”);

 

(iii)                               that any Transfer Restricted Security not
tendered will remain outstanding and continue to accrue interest but will not
retain any rights under this Agreement;

 

(iv)                              that any Holder electing to have a Transfer
Restricted Security exchanged pursuant to the Exchange Offer will be required to
surrender such Transfer Restricted Security, together with the appropriate
letters of transmittal, to the institution and at the address (located in the
Borough of Manhattan, The City of New York) and in the manner specified in the
notice, prior to the close of business on the Exchange Date; and

 

(v)                                 that any Holder will be entitled to withdraw
its election, not later than the close of business on the Exchange Date, by
sending to the institution and at the address (located in the Borough of
Manhattan, The City of New York) specified in the notice, a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
aggregate principal amount of Transfer Restricted Securities delivered for
exchange and a statement that such Holder is withdrawing its election to have
such Securities exchanged.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Issuers and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Issuers or any Guarantor
and (iv) it either (A) is not a broker-dealer or (B) it is a broker-dealer that
acquired the Securities for its own account as a part of its market-making or
other trading activities and will deliver a Prospectus in connection with any
resale of such Exchange Securities.

 

As soon as practicable after the Exchange Date, the Issuers shall:

 

6

--------------------------------------------------------------------------------


 

(i)                                     accept for exchange Transfer Restricted
Securities or portions thereof validly tendered and not properly withdrawn
pursuant to the Exchange Offer; and

 

(ii)                                  deliver, or cause to be delivered, to the
Trustee for cancellation all Transfer Restricted Securities or portions thereof
so accepted for exchange by the Issuers and issue, and cause the Trustee to
promptly authenticate and deliver to each Holder, Exchange Securities equal in
principal amount to the principal amount of the Transfer Restricted Securities
surrendered by such Holder.

 


(B)                                 SHELF REGISTRATION STATEMENT.  IF (I) THE
ISSUERS DETERMINE, UPON ADVICE OF THEIR OUTSIDE COUNSEL, THAT THE EXCHANGE OFFER
REGISTRATION PROVIDED FOR IN SECTION 2(A) ABOVE IS NOT AVAILABLE OR MAY NOT BE
COMPLETED AS SOON AS PRACTICABLE AFTER THE EXCHANGE DATE BECAUSE IT WOULD
VIOLATE ANY APPLICABLE LAW OR APPLICABLE INTERPRETATIONS OF THE STAFF, (II) THE
EXCHANGE OFFER IS NOT FOR ANY OTHER REASON COMPLETED ON OR PRIOR TO THE DATE
SPECIFIED THEREFOR IN SECTION 2(A), (III) AN INITIAL PURCHASER NOTIFIES THE
ISSUERS THAT SECURITIES HELD BY IT ARE NOT ELIGIBLE TO BE EXCHANGED FOR EXCHANGE
SECURITIES IN THE EXCHANGE OFFER, OR (IV) ANY HOLDER NOTIFIES THE ISSUERS THAT
IT IS PROHIBITED BY LAW OR THE APPLICABLE INTERPRETATIONS OF THE STAFF FROM
PARTICIPATING IN THE EXCHANGE OFFER OR MAY NOT RESELL THE EXCHANGE SECURITIES
ACQUIRED BY IT IN THE EXCHANGE OFFER TO THE PUBLIC WITHOUT DELIVERING A
PROSPECTUS AND THE PROSPECTUS INCLUDED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT IS NOT APPROPRIATE OR AVAILABLE FOR SUCH RESALES, THEN THE ISSUERS AND
THE GUARANTORS SHALL USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE TO BE FILED AS SOON AS PRACTICABLE AFTER SUCH DETERMINATION OR
NOTIFICATION, AS THE CASE MAY BE, A SHELF REGISTRATION STATEMENT PROVIDING FOR
THE RESALE OF ALL THE TRANSFER RESTRICTED SECURITIES BY THE HOLDERS THEREOF AND
TO HAVE SUCH SHELF REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC.


 

If the Issuers and the Guarantors are required to file a Shelf Registration
Statement pursuant to Section 2(b), the Issuers and the Guarantors shall use
their respective commercially reasonable efforts to file the Shelf Registration
Statement with the SEC on or prior to the 60th day after such filing obligation
arises and to cause the Shelf Registration Statement to be declared effective
under the Securities Act by the SEC on or prior to the 120th day after the date
on which the Shelf Registration Statement is filed.

 

The Issuers and the Guarantors agree to use their respective commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective until the earliest of (i) the time the Securities covered by the Shelf
Registration Statement can be sold pursuant to Rule 144 under the Securities Act
without any limitations under clauses (c), (e), (f) and (h) of Rule 144,
(ii) two years from the Closing Date and (iii) the date on which all Securities
registered thereunder have been disposed of in accordance therewith (the “Shelf
Effectiveness Period”).  The Issuers shall be deemed not to have used their
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the requisite period if they voluntarily take any action that
would result in Holders of Transferred Securities covered thereby not being able
to offer and sell such securities during the Shelf Effectiveness Period, unless
(i) such action is required by applicable law, (ii) the Issuers and the
Guarantors comply with this Agreement or (iii) such action is taken by the
Issuers in good faith and for valid business reasons (not including avoidance of
the Issuers’ and the Guarantors’ obligations hereunder), including the
acquisition or divestiture of assets, so long as the Issuers and the Guarantors
promptly thereafter comply with the requirements of Section 3(i), if applicable.

 

7

--------------------------------------------------------------------------------


 

The Issuers and the Guarantors further agree to supplement or amend the Shelf
Registration Statement and the related Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Issuers for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder for shelf registrations or if reasonably
requested by a Holder of Transfer Restricted Securities with respect to
information relating to such Holder, and to use their respective commercially
reasonable efforts to cause any such amendment to become effective and such
Shelf Registration Statement and Prospectus to become usable as soon as
thereafter practicable.  The Issuers and the Guarantors agree to furnish to the
Holders of Transfer Restricted Securities copies of any such supplement or
amendment promptly after its being filed with (in the case of a supplement) or
declared effective by (in the case of an amendment) the SEC.  Each Holder
participating in such Shelf Registration Statement shall notify the Issuers
promptly of any sale of Securities by it.

 

In the event that any Initial Purchaser determines that it is not eligible to
participate in the Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, upon the effectiveness of the
Shelf Registration Statement as contemplated by Section 2(b) and at the request
of such Initial Purchaser, the Issuers shall issue and deliver to the party
purchasing Securities registered under the Shelf Registration Statement from
that Initial Purchaser, upon the sale of such Securities, a like aggregate
principal amount of Unrestricted Securities.  The Issuers shall use their
commercially reasonable efforts to cause the CUSIP Service Bureau to issue the
same CUSIP number for such Unrestricted Securities as for Exchange Securities
issued pursuant to the Exchange Offer.

 


(C)                                  REGISTRATION EXPENSES.  THE ISSUERS SHALL
PAY ALL REGISTRATION EXPENSES IN CONNECTION WITH ANY REGISTRATION PURSUANT TO
SECTION 2(A) AND SECTION 2(B).  EACH HOLDER SHALL PAY ALL UNDERWRITING DISCOUNTS
AND COMMISSIONS AND TRANSFER TAXES, IF ANY, RELATING TO THE SALE OR DISPOSITION
OF SUCH HOLDER’S TRANSFER RESTRICTED SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT OR, IF A PARTICIPATING BROKER-DEALER, RELATING TO THE
SALE OR DISPOSITION PURSUANT TO THE EXCHANGE OFFER REGISTRATION STATEMENT.


 


(D)                                 CONDITIONS TO EXCHANGE OFFER.  THE ISSUERS
AND THE GUARANTORS SHALL USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO
COMPLETE THE EXCHANGE OFFERS AS PROVIDED ABOVE AND SHALL COMPLY WITH THE
APPLICABLE REQUIREMENTS OF THE SECURITIES ACT, THE EXCHANGE ACT AND OTHER
APPLICABLE LAWS AND REGULATIONS IN CONNECTION WITH THE EXCHANGE OFFER.  THE
EXCHANGE OFFER SHALL NOT BE SUBJECT TO ANY CONDITIONS, OTHER THAN THAT (I) THE
EXCHANGE OFFER SHALL NOT VIOLATE APPLICABLE LAW OR ANY APPLICABLE INTERPRETATION
OF THE STAFF, (II) NO ACTION OR PROCEEDING SHALL HAVE BEEN INSTITUTED OR
THREATENED IN ANY COURT OR BY ANY GOVERNMENTAL AGENCY WHICH HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A TEMPORARY OR PERMANENT INJUNCTION
PROHIBITING THE ISSUERS FROM PROCEEDING WITH THE EXCHANGE OFFER AND (III) ALL
GOVERNMENTAL APPROVALS SHALL HAVE BEEN OBTAINED, WHICH APPROVALS THE ISSUERS
DEEM NECESSARY (BASED ON ADVICE OF OUTSIDE COUNSEL) FOR THE CONSUMMATION OF THE
EXCHANGE OFFER.  THE ISSUERS SHALL INFORM THE INITIAL PURCHASERS, UPON THEIR
REQUEST, OF THE NAMES AND ADDRESSES OF THE HOLDERS TO WHOM ANY EXCHANGE OFFER IS
MADE, AND THE INITIAL PURCHASERS SHALL HAVE THE RIGHT, SUBJECT TO APPLICABLE
LAW, TO CONTACT SUCH HOLDERS AND OTHERWISE FACILITATE THE TENDER OF SECURITIES
IN ANY EXCHANGE OFFER.

 

8

--------------------------------------------------------------------------------


 


(E)                                  ADDITIONAL INTEREST.  THE ISSUERS SHALL
PAY, AS LIQUIDATED DAMAGES, ADDITIONAL CASH INTEREST (“ADDITIONAL INTEREST”) ON
THE TRANSFER RESTRICTED SECURITIES IF:


 

(i)                                     the Issuers and the Guarantors fail to
file an Exchange Offer Registration Statement with the SEC on or prior to the
150th day after the Closing Date;

 

(ii)                                  the Exchange Offer Registration Statement
is not declared effective by the SEC on or prior to the 210th day after the
Closing Date (the “Effectiveness Target Date”);

 

(iii)                               the Exchange Offer is not consummated on or
before the 30th Business Day after the Effectiveness Target Date;

 

(iv)                              the Issuers and the Guarantors are obligated
to file a Shelf Registration Statement pursuant to Section 2(b), the Issuers and
the Guarantors fail to file the Shelf Registration Statement with the SEC on or
prior to the 60th day (the “Shelf Filing Date”) after the date on which the
obligation to file a Shelf Registration Statement arises;

 

(v)                                 the Issuers and the Guarantors are obligated
to file a Shelf Registration Statement pursuant to Section 2(b), the Shelf
Registration Statement is not declared effective under the Securities Act by the
SEC on or prior to the 120th day after the Shelf Filing Date; or

 

(vi)                              after the Exchange Offer Registration
Statement or the Shelf Registration Statement, as the case may be, is declared
effective, such Registration Statement thereafter ceases to be effective or
usable during the period in which such Registration Statement is required to be
effective and usable pursuant to this Agreement (each such event referred to in
this clause (vi) and the preceding clauses (i) through (v) being called a
“Registration Default”),

 

from and including the date on which any such Registration Default shall occur
but excluding the date on which all Registration Defaults have been cured.

 

The rate of the Additional Interest will be $.05 per week per $1,000 principal
amount of Transfer Restricted Securities for the first 90-day period immediately
following the occurrence of a Registration Default, and such rate will increase
by an additional $.05 per week per $1,000 principal amount of Transfer
Restricted Securities with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum additional interest rate
of $.50 per week per $1,000 principal amount of Transfer Restricted Securities. 
Such Additional Interest will be in addition to any other interest payable from
time to time with respect to the Transfer Restricted Securities.

 

All accrued Additional Interest shall be paid to the Holders entitled thereto,
in the manner provided for the payment of interest in the Indenture, on each
interest payment date, as more fully set forth in the Indenture and the
Securities.  Notwithstanding the fact that any Securities for which Additional
Interest are due cease to be Transfer Restricted Securities, all

 

9

--------------------------------------------------------------------------------


 

obligations of the Issuers to pay Additional Interest with respect to Securities
shall survive until such time as such obligations with respect to such
Securities shall have been satisfied in full.

 

An Exchange Offer Registration Statement pursuant to Section 2(a) or a Shelf
Registration Statement pursuant to Section 2(b) will not be deemed to have
become effective unless it has been declared effective by the SEC.

 


(F)                                    ADDITIONAL REMEDIES.  WITHOUT LIMITING
THE REMEDIES AVAILABLE TO THE INITIAL PURCHASERS AND THE HOLDERS, THE ISSUERS
AND THE GUARANTORS ACKNOWLEDGE THAT ANY FAILURE BY THE ISSUERS OR ANY OF THE
GUARANTORS TO COMPLY WITH THEIR OBLIGATIONS UNDER SECTION 2(A) AND
SECTION 2(B) MAY RESULT IN MATERIAL IRREPARABLE INJURY TO THE INITIAL PURCHASERS
OR THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE
POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT
OF ANY SUCH FAILURE, THE INITIAL PURCHASERS OR ANY HOLDER MAY OBTAIN SUCH RELIEF
AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE THE ISSUERS’ AND THE GUARANTORS’ (AS
APPLICABLE) OBLIGATIONS UNDER SECTION 2(A) AND SECTION 2(B).


 

3.                                       Registration Procedures.  In connection
with their obligations pursuant to Section 2(a) and Section 2(b), the Issuers
and the Guarantors shall as expeditiously as possible:

 


(A)                                  PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT ON THE APPROPRIATE FORM UNDER THE SECURITIES ACT, WHICH
FORM (I) SHALL BE SELECTED BY THE ISSUERS AND THE GUARANTORS, (II) SHALL, IN THE
CASE OF A SHELF REGISTRATION, BE AVAILABLE FOR THE SALE OF THE TRANSFER
RESTRICTED SECURITIES BY THE SELLING HOLDERS THEREOF AND (III) SHALL COMPLY AS
TO FORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE FORM
AND INCLUDE ALL FINANCIAL STATEMENTS REQUIRED BY THE SEC TO BE FILED THEREWITH;
AND USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE FOR THE
APPLICABLE PERIOD IN ACCORDANCE WITH SECTION 2 AND SECTION 5;


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY
BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE
PERIOD IN ACCORDANCE WITH SECTION 2 AND SECTION 5 AND CAUSE EACH PROSPECTUS TO
BE SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT AND, AS SO SUPPLEMENTED,
TO BE FILED PURSUANT TO RULE 424 UNDER THE SECURITIES ACT; AND KEEP EACH
PROSPECTUS CURRENT DURING THE PERIOD DESCRIBED IN SECTION 5(3) OF AND RULE 174
UNDER THE SECURITIES ACT THAT IS APPLICABLE TO TRANSACTIONS BY BROKERS OR
DEALERS WITH RESPECT TO THE TRANSFER RESTRICTED SECURITIES OR EXCHANGE
SECURITIES;


 


(C)                                  IN THE CASE OF A SHELF REGISTRATION,
FURNISH TO EACH HOLDER AND EACH PARTICIPATING BROKER-DEALER OF TRANSFER
RESTRICTED SECURITIES, TO COUNSEL FOR THE INITIAL PURCHASERS, TO COUNSEL FOR
SUCH HOLDERS AND TO EACH UNDERWRITER OF AN UNDERWRITTEN OFFERING OF TRANSFER
RESTRICTED SECURITIES, IF ANY, WITHOUT CHARGE, AS MANY COPIES OF EACH
PROSPECTUS, INCLUDING EACH PRELIMINARY PROSPECTUS, AND ANY AMENDMENT OR
SUPPLEMENT THERETO, IN ORDER TO FACILITATE THE SALE OR OTHER DISPOSITION OF THE
TRANSFER RESTRICTED SECURITIES THEREUNDER; AND THE ISSUERS AND THE GUARANTORS
CONSENT TO THE USE OF SUCH PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO IN
ACCORDANCE WITH APPLICABLE LAW BY EACH OF THE SELLING HOLDERS OF TRANSFER
RESTRICTED SECURITIES AND ANY SUCH UNDERWRITERS IN CONNECTION WITH THE OFFERING
AND SALE OF THE

 

10

--------------------------------------------------------------------------------


 


TRANSFER RESTRICTED SECURITIES COVERED BY AND IN THE MANNER DESCRIBED IN SUCH
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO IN ACCORDANCE WITH APPLICABLE
LAW;


 


(D)                                 USE THEIR RESPECTIVE COMMERCIALLY REASONABLE
EFFORTS TO REGISTER OR QUALIFY THE TRANSFER RESTRICTED SECURITIES UNDER ALL
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS ANY HOLDER
OF TRANSFER RESTRICTED SECURITIES COVERED BY A REGISTRATION STATEMENT SHALL
REASONABLY REQUEST IN WRITING BY THE TIME THE APPLICABLE REGISTRATION STATEMENT
IS DECLARED EFFECTIVE BY THE SEC; COOPERATE WITH THE HOLDERS IN CONNECTION WITH
ANY FILINGS REQUIRED TO BE MADE WITH THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC.; AND DO ANY AND ALL OTHER ACTS AND THINGS THAT MAY BE REASONABLY
NECESSARY OR ADVISABLE TO ENABLE EACH HOLDER TO COMPLETE THE DISPOSITION IN EACH
SUCH JURISDICTION OF THE TRANSFER RESTRICTED SECURITIES OWNED BY SUCH HOLDER;
PROVIDED THAT NEITHER ISSUER NOR ANY GUARANTOR SHALL BE REQUIRED TO (I) QUALIFY
AS A FOREIGN CORPORATION OR OTHER ENTITY OR AS A DEALER IN SECURITIES IN ANY
SUCH JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY,
(II) FILE ANY GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR
(III) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION IF IT IS NOT SO
SUBJECT;


 


(E)                                  IN THE CASE OF A SHELF REGISTRATION, NOTIFY
EACH HOLDER OF TRANSFER RESTRICTED SECURITIES, COUNSEL FOR SUCH HOLDERS AND
COUNSEL FOR THE INITIAL PURCHASERS PROMPTLY AND, IF REQUESTED BY ANY SUCH HOLDER
OR COUNSEL, CONFIRM SUCH ADVICE IN WRITING (I) WHEN A REGISTRATION STATEMENT AND
ANY AMENDMENT THERETO HAS BECOME EFFECTIVE AND WHEN ANY POST-EFFECTIVE AMENDMENT
THERETO HAS BEEN FILED AND BECOMES EFFECTIVE, (II) OF ANY REQUEST BY THE SEC OR
ANY STATE SECURITIES AUTHORITY FOR AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION
STATEMENT AND PROSPECTUS OR FOR ADDITIONAL INFORMATION AFTER THE REGISTRATION
STATEMENT HAS BECOME EFFECTIVE, (III) OF THE ISSUANCE BY THE SEC OR ANY STATE
SECURITIES AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE,
(IV) IF, BETWEEN THE EFFECTIVE DATE OF A REGISTRATION STATEMENT AND THE CLOSING
OF ANY SALE OF TRANSFER RESTRICTED SECURITIES COVERED THEREBY, THE
REPRESENTATIONS AND WARRANTIES OF THE ISSUERS OR ANY GUARANTOR CONTAINED IN ANY
UNDERWRITING AGREEMENT, SECURITIES SALES AGREEMENT OR OTHER SIMILAR AGREEMENT,
IF ANY, RELATING TO AN OFFERING OF SUCH TRANSFER RESTRICTED SECURITIES CEASE TO
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS OR IF THE ISSUERS OR ANY GUARANTOR
RECEIVES ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF
THE TRANSFER RESTRICTED SECURITIES FOR SALE IN ANY JURISDICTION OR THE
INITIATION OF ANY PROCEEDING FOR SUCH PURPOSE, (V) OF THE HAPPENING OF ANY EVENT
DURING THE PERIOD A SHELF REGISTRATION STATEMENT OR EXCHANGE OFFER REGISTRATION
STATEMENT IS EFFECTIVE THAT REQUIRES THE MAKING OF ANY CHANGES IN SUCH
REGISTRATION STATEMENT OR PROSPECTUS SO THAT AS OF SUCH DATE, SUCH REGISTRATION
STATEMENT OR PROSPECTUS DOES NOT INCLUDE AN UNTRUE STATEMENT OF MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE
CASE OF THE PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE) NOT MISLEADING OR UPON DISCOVERY THAT SUCH REGISTRATION STATEMENT OR
PROSPECTUS INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF THE
PROSPECTUS, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT
MISLEADING (WHICH ADVICE SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE
USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES HAVE BEEN MADE) AND (VI) OF
ANY DETERMINATION BY THE ISSUERS OR ANY GUARANTOR, AS APPLICABLE, THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE;

 

11

--------------------------------------------------------------------------------


 


(F)                                    USE THEIR RESPECTIVE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE MOMENT AND
PROVIDE IMMEDIATE NOTICE TO EACH HOLDER OF THE WITHDRAWAL OF ANY SUCH ORDER;


 


(G)                                 IN THE CASE OF A SHELF REGISTRATION, FURNISH
TO EACH HOLDER OF TRANSFER RESTRICTED SECURITIES, WITHOUT CHARGE, AT LEAST ONE
CONFORMED COPY OF EACH REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT
THERETO INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND, IF THE HOLDER SO
REQUESTS IN WRITING, ALL EXHIBITS THERETO;


 


(H)                                 IN THE CASE OF A SHELF REGISTRATION,
COOPERATE WITH THE SELLING HOLDERS OF TRANSFER RESTRICTED SECURITIES TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
TRANSFER RESTRICTED SECURITIES TO BE SOLD AND NOT BEARING ANY RESTRICTIVE
LEGENDS AND ENABLE SUCH TRANSFER RESTRICTED SECURITIES TO BE ISSUED IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES (CONSISTENT WITH THE PROVISIONS OF
THE INDENTURE) AS THE SELLING HOLDERS MAY REASONABLY REQUEST AT LEAST ONE
BUSINESS DAY PRIOR TO THE CLOSING OF ANY SALE OF TRANSFER RESTRICTED SECURITIES;


 


(I)                                     UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 3(E)(V), USE THEIR RESPECTIVE COMMERCIALLY REASONABLE
EFFORTS TO PREPARE AND FILE WITH THE SEC A SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT TO A REGISTRATION STATEMENT OR THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT,
AS THEREAFTER DELIVERED TO PURCHASERS OF THE TRANSFER RESTRICTED SECURITIES,
SUCH PROSPECTUS WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND THE ISSUERS
SHALL NOTIFY THE HOLDERS OF TRANSFER RESTRICTED SECURITIES TO SUSPEND USE OF THE
PROSPECTUS AS PROMPTLY AS PRACTICABLE AFTER THE OCCURRENCE OF SUCH AN EVENT, AND
SUCH HOLDERS HEREBY AGREE TO SUSPEND USE OF THE PROSPECTUS UNTIL THE ISSUERS
HAVE AMENDED OR SUPPLEMENTED THE PROSPECTUS TO CORRECT SUCH MISSTATEMENT OR
OMISSION;


 


(J)                                     A REASONABLE TIME PRIOR TO THE FILING OF
ANY REGISTRATION STATEMENT, ANY PROSPECTUS, ANY PRE-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT OR A PROSPECTUS AND, IN THE CASE OF AN UNDERWRITTEN
OFFERING, ANY POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT, OR
SUPPLEMENT TO A PROSPECTUS FILED DURING THE PERIOD IN WHICH A PROSPECTUS IS
REQUIRED TO BE DELIVERED IN CONNECTION WITH SUCH UNDERWRITTEN OFFERING
(COLLECTIVELY, THE “REVIEWED FILINGS”) (EXCLUDING ANY DOCUMENT THAT IS TO BE
INCORPORATED BY REFERENCE INTO A REGISTRATION STATEMENT OR A PROSPECTUS AFTER
INITIAL FILING OF A REGISTRATION STATEMENT), PROVIDE COPIES OF SUCH DOCUMENT TO
THE INITIAL PURCHASERS AND THEIR COUNSEL (AND, IN THE CASE OF A SHELF
REGISTRATION STATEMENT, TO THE HOLDERS OF TRANSFER RESTRICTED SECURITIES AND
THEIR COUNSEL) AND MAKE SUCH OF THE REPRESENTATIVES OF THE ISSUERS AND THE
GUARANTORS AS SHALL BE REASONABLY REQUESTED BY THE INITIAL PURCHASERS OR THEIR
COUNSEL (AND, IN THE CASE OF A SHELF REGISTRATION STATEMENT, THE HOLDERS OF
TRANSFER RESTRICTED SECURITIES OR THEIR COUNSEL) AVAILABLE FOR DISCUSSION OF
SUCH DOCUMENT; AND THE ISSUERS AND THE GUARANTORS SHALL NOT MAKE ANY REVIEWED
FILING (EXCLUDING ANY DOCUMENT THAT IS TO BE INCORPORATED BY REFERENCE INTO A
REGISTRATION STATEMENT OR A PROSPECTUS), OF WHICH THE INITIAL PURCHASERS AND
THEIR COUNSEL (AND, IN THE CASE OF A SHELF REGISTRATION STATEMENT, THE HOLDERS
OF TRANSFER RESTRICTED SECURITIES AND THEIR COUNSEL) SHALL NOT HAVE PREVIOUSLY
BEEN ADVISED AND FURNISHED A COPY OR TO WHICH THE INITIAL PURCHASERS OR THEIR
COUNSEL (AND, IN THE CASE OF A SHELF

 

12

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT, THE HOLDERS OF TRANSFER RESTRICTED SECURITIES OR THEIR
COUNSEL) SHALL REASONABLY OBJECT;


 


(K)                                  OBTAIN A CUSIP NUMBER FOR ALL EXCHANGE
SECURITIES OR TRANSFER RESTRICTED SECURITIES, AS THE CASE MAY BE, NOT LATER THAN
THE EFFECTIVE DATE OF A REGISTRATION STATEMENT, AND PROVIDE THE TRUSTEE WITH
CERTIFICATES FOR SUCH EXCHANGE SECURITIES OR TRANSFER RESTRICTED SECURITIES, IN
A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY;


 


(L)                                     COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE SEC AND SHALL MAKE GENERALLY AVAILABLE TO ITS HOLDERS AS SOON
AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THE APPLICABLE REGISTRATION STATEMENT
AN EARNINGS STATEMENT MEETING THE REQUIREMENTS OF RULE 158 UNDER THE SECURITIES
ACT.


 


(M)                               CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE
TRUST INDENTURE ACT IN CONNECTION WITH THE REGISTRATION OF THE EXCHANGE
SECURITIES OR TRANSFER RESTRICTED SECURITIES, AS THE CASE MAY BE; COOPERATE WITH
THE TRUSTEE AND THE HOLDERS TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE
REQUIRED FOR THE INDENTURE TO BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF
THE TRUST INDENTURE ACT; AND EXECUTE, AND USE THEIR RESPECTIVE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE TRUSTEE TO EXECUTE, ALL DOCUMENTS AS MAY BE
REQUIRED TO EFFECT SUCH CHANGES AND ALL OTHER FORMS AND DOCUMENTS REQUIRED TO BE
FILED WITH THE SEC TO ENABLE THE INDENTURE TO BE SO QUALIFIED IN A TIMELY
MANNER;


 


(N)                                 IN THE CASE OF A SHELF REGISTRATION, MAKE
AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF THE HOLDERS OF THE TRANSFER
RESTRICTED SECURITIES (AN “INSPECTOR”), ANY UNDERWRITER PARTICIPATING IN ANY
DISPOSITION PURSUANT TO SUCH SHELF REGISTRATION STATEMENT, AND ATTORNEYS,
ACCOUNTANTS OR OTHER AGENTS DESIGNATED BY THE HOLDERS OR ANY UNDERWRITER, AT
REASONABLE TIMES AND IN A REASONABLE MANNER, ALL PERTINENT FINANCIAL AND OTHER
RECORDS, DOCUMENTS AND PROPERTIES OF THE ISSUERS AND THE GUARANTORS AND CAUSE
THE RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES OF THE ISSUERS AND THE
GUARANTORS TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH INSPECTOR,
UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH A SHELF
REGISTRATION STATEMENT; PROVIDED THAT IF ANY SUCH INFORMATION IS IDENTIFIED IN
WRITING BY THE ISSUERS AS BEING CONFIDENTIAL OR PROPRIETARY, EACH PERSON
RECEIVING SUCH INFORMATION SHALL TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY
TO PROTECT THE CONFIDENTIALITY OF SUCH INFORMATION TO THE EXTENT SUCH ACTION IS
OTHERWISE NOT INCONSISTENT WITH APPLICABLE LAW OR SUCH INFORMATION BECOMES
AVAILABLE TO THE PUBLIC GENERALLY OR THROUGH A THIRD PARTY WITHOUT AN
ACCOMPANYING OBLIGATION OF CONFIDENTIALITY OTHER THAN AS A RESULT OF DISCLOSURE
OF SUCH INFORMATION BY ANY SUCH PERSON.  THE FOREGOING ACTIONS MAY, IF THE
HOLDERS OF THE TRANSFERRED RESTRICTED SECURITIES OR THE UNDERWRITERS SO DESIRE,
BE PERFORMED PRIOR TO (A) THE EFFECTIVENESS OF SUCH SHELF REGISTRATION STATEMENT
AND EACH POST-EFFECTIVE AMENDMENT THERETO UPON REQUEST OF AN UNDERWRITER AND
(B) EACH CLOSING UNDER ANY UNDERWRITING OR SIMILAR AGREEMENT AS AND TO THE
EXTENT REQUIRED THEREUNDER.


 


(O)                                 IN THE CASE OF A SHELF REGISTRATION, USE
THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL TRANSFER
RESTRICTED SECURITIES TO BE LISTED ON ANY SECURITIES EXCHANGE OR ANY AUTOMATED
QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED OR GUARANTEED BY THE ISSUERS
OR ANY GUARANTOR ARE THEN LISTED, IF REQUESTED BY THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT OF THE TRANSFER RESTRICTED SECURITIES INCLUDED IN THE SHELF
REGISTRATION, TO THE EXTENT SUCH TRANSFER RESTRICTED SECURITIES SATISFY
APPLICABLE LISTING REQUIREMENTS;

 

13

--------------------------------------------------------------------------------


 


(P)                                 IF REASONABLY REQUESTED BY ANY HOLDER OF
TRANSFER RESTRICTED SECURITIES COVERED BY A REGISTRATION STATEMENT, PROMPTLY
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION WITH RESPECT TO SUCH HOLDER AS SUCH HOLDER REASONABLY REQUESTS TO BE
INCLUDED THEREIN AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR
SUCH POST-EFFECTIVE AMENDMENT AS SOON AS THE ISSUERS HAS RECEIVED NOTIFICATION
OF THE MATTERS TO BE INCORPORATED IN SUCH FILING; AND


 


(Q)                                 IN THE CASE OF A SHELF REGISTRATION, ENTER
INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING UNDERWRITING AGREEMENTS) AND TAKE ALL
SUCH OTHER ACTIONS IN CONNECTION THEREWITH (INCLUDING THOSE REQUESTED BY THE
HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE TRANSFER RESTRICTED SECURITIES
BEING SOLD ) IN ORDER TO EXPEDITE OR FACILITATE THE REGISTRATION OR THE
DISPOSITION OF SUCH TRANSFER RESTRICTED SECURITIES INCLUDING, BUT NOT LIMITED
TO, IN AN UNDERWRITTEN OFFERING AND IN SUCH CONNECTION, (I) MAKE REPRESENTATIONS
AND WARRANTIES TO THE HOLDERS AND ANY UNDERWRITERS OF SUCH TRANSFER RESTRICTED
SECURITIES WITH RESPECT TO THE BUSINESS OF THE ISSUERS AND ITS SUBSIDIARIES, THE
REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS INCORPORATED BY REFERENCE OR
DEEMED INCORPORATED BY REFERENCE, IF ANY, IN EACH CASE, IN FORM, SUBSTANCE AND
SCOPE AS ARE CUSTOMARILY MADE BY ISSUERS TO UNDERWRITERS IN UNDERWRITTEN
OFFERINGS AND CONFIRM THE SAME IF AND WHEN REQUESTED, (II) OBTAIN OPINIONS OF
COUNSEL TO THE ISSUERS AND THE GUARANTORS (WHICH OPINIONS, WITH THE CONSENT OF
THE UNDERWRITERS (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD), MAY INCLUDE THE
OPINION OF THE ISSUERS’ IN-HOUSE COUNSEL WITH RESPECT TO CERTAIN MATTERS AND
WHICH SHALL BE REASONABLY SATISFACTORY TO SUCH UNDERWRITERS AND THEIR COUNSEL)
ADDRESSED TO EACH UNDERWRITER OF TRANSFER RESTRICTED SECURITIES, COVERING THE
MATTERS CUSTOMARILY COVERED IN OPINIONS REQUESTED IN UNDERWRITTEN OFFERINGS,
(III) OBTAIN “COMFORT” LETTERS FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF THE ISSUERS AND THE GUARANTORS (AND, IF NECESSARY, ANY OTHER CERTIFIED PUBLIC
ACCOUNTANT OF ANY SUBSIDIARY OF THE ISSUERS OR ANY GUARANTOR, OR OF ANY BUSINESS
ACQUIRED BY THE ISSUERS OR ANY GUARANTOR FOR WHICH FINANCIAL STATEMENTS AND
FINANCIAL DATA ARE OR ARE REQUIRED TO BE INCLUDED IN THE REGISTRATION STATEMENT)
ADDRESSED TO EACH UNDERWRITER OF TRANSFER RESTRICTED SECURITIES, SUCH LETTERS TO
BE IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED IN
“COMFORT” LETTERS IN CONNECTION WITH UNDERWRITTEN OFFERINGS, AND (IV) CAUSE ANY
UNDERWRITING AGREEMENT ENTERED INTO IN CONNECTION THEREWITH TO CONTAIN
INDEMNIFICATION PROVISIONS AND PROCEDURES NO LESS FAVORABLE THAN THOSE SET FORTH
IN SECTION 6 (OR SUCH OTHER PROVISIONS AND PROCEDURES ACCEPTABLE TO THE MAJORITY
HOLDERS AND THE UNDERWRITERS, IF ANY) WITH RESPECT TO ALL PARTIES TO BE
INDEMNIFIED PURSUANT TO SECTION 6 AND (V) DELIVER SUCH DOCUMENTS AND
CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT OF THE TRANSFER RESTRICTED SECURITIES BEING SOLD OR THE
UNDERWRITERS, AND WHICH ARE CUSTOMARILY DELIVERED IN UNDERWRITTEN OFFERINGS, TO
EVIDENCE THE CONTINUED VALIDITY OF THE REPRESENTATIONS AND WARRANTIES OF THE
ISSUERS AND THE GUARANTORS MADE PURSUANT TO CLAUSE (I) ABOVE AND TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN AN UNDERWRITING AGREEMENT;
PROVIDED, HOWEVER, THAT THE ISSUERS AND THE GUARANTORS SHALL NOT BE RESPONSIBLE
FOR PAYMENT OF ANY UNDERWRITER DISCOUNTS OR COMMISSIONS.


 

The foregoing actions set forth in clauses (i), (ii), (iii) and (v) of this
Section 3(q) shall be performed at (A) the effectiveness of such Shelf
Registration Statement and each post-effective amendment thereto and (B) each
closing under any underwriting or similar agreement as and to the extent
required thereunder.

 

14

--------------------------------------------------------------------------------


 

In the case of a Shelf Registration Statement, the Issuers may require each
Holder of Transfer Restricted Securities to furnish to the Issuers such
information regarding such Holder and the proposed disposition by such Holder of
such Transfer Restricted Securities as the Issuers may from time to time
reasonably request in writing.

 

The Holders of Transfer Restricted Securities covered by a Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering.  In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the Transfer
Restricted Securities included in such offering.

 

4.                                       Blackout Periods.

 


(A)                                  IN THE CASE OF A SHELF REGISTRATION
STATEMENT, EACH HOLDER OF TRANSFER RESTRICTED SECURITIES AGREES THAT, UPON
RECEIPT OF ANY NOTICE FROM THE ISSUERS OF THE HAPPENING OF ANY EVENT OF THE KIND
DESCRIBED IN SECTION 3(E)(III), 3(E)(IV) OR 3(E)(V), AND PROVIDED THAT THE
ISSUERS AND THE GUARANTORS ARE PROCEEDING PROMPTLY AND IN GOOD FAITH TO AMEND OR
SUPPLEMENT (INCLUDING BY WAY OF FILING DOCUMENTS UNDER THE EXCHANGE ACT WHICH
ARE INCORPORATED BY REFERENCE TO THE RELATED PROSPECTUS TO DESCRIBE SUCH
EVENTS), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF TRANSFER
RESTRICTED SECURITIES PURSUANT TO A REGISTRATION STATEMENT UNTIL SUCH HOLDER’S
RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 3(I) OR NOTICE FORM THE ISSUERS THAT THE USE OF THE PROSPECTUS MAY BE
RESUMED, AND, IF SO DIRECTED BY THE ISSUERS, SUCH HOLDER WILL DELIVER TO THE
ISSUERS ALL COPIES IN ITS POSSESSION, OTHER THAN PERMANENT FILE COPIES THEN IN
SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS COVERING SUCH TRANSFER RESTRICTED
SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


(B)                                 IF THE ISSUERS SHALL GIVE ANY SUCH NOTICE TO
SUSPEND THE DISPOSITION OF TRANSFER RESTRICTED SECURITIES PURSUANT TO A
REGISTRATION STATEMENT, THE ISSUERS SHALL EXTEND THE PERIOD DURING WHICH THE
REGISTRATION STATEMENT SHALL BE MAINTAINED EFFECTIVE PURSUANT TO THIS AGREEMENT
BY THE NUMBER OF DAYS DURING THE PERIOD FROM AND INCLUDING THE DATE OF THE
GIVING OF SUCH NOTICE TO AND INCLUDING THE DATE WHEN THE HOLDERS SHALL HAVE
RECEIVED COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS OR NOTICE FROM THE
ISSUERS NECESSARY TO RESUME SUCH DISPOSITIONS (SUCH PERIOD, A “BLACKOUT
PERIOD”).  THE ISSUERS MAY GIVE ANY SUCH NOTICE ONLY THREE TIMES DURING ANY
365-DAY PERIOD AND ANY SUCH SUSPENSIONS SHALL NOT EXCEED 30 DAYS FOR EACH
SUSPENSION AND 45 DAYS IN THE AGGREGATE FOR ALL SUSPENSIONS DURING ANY 365-DAY
PERIOD AND THERE SHALL NOT BE MORE THAN THREE SUSPENSIONS IN EFFECT DURING ANY
365-DAY PERIOD; PROVIDED, HOWEVER, THAT A SUSPENSION THAT OCCURS SOLELY AS A
RESULT OF THE FILING OF A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT
TO INCORPORATE ANNUAL AUDITED FINANCIAL INFORMATION WITH RESPECT TO THE ISSUERS
WHERE SUCH POST-EFFECTIVE AMENDMENT IS NOT YET EFFECTIVE AND NEEDS TO BE
DECLARED EFFECTIVE TO PERMIT HOLDERS TO USE THE RELATED PROSPECTUS SHALL NOT BE
DEEMED A SUSPENSION FOR PURPOSES OF CALCULATING THE LIMITS SET FORTH IN THIS
SENTENCE; PROVIDED FURTHER, THAT IN ANY CASE, IF SUCH BLACKOUT PERIOD OCCURS FOR
A CONTINUOUS PERIOD IN EXCESS OF 30 DAYS, A REGISTRATION DEFAULT SHALL BE DEEMED
TO HAVE OCCURRED ON THE 31ST DAY OF SUCH BLACKOUT PERIOD AND ADDITIONAL INTEREST
SHALL BE PAYABLE IN ACCORDANCE WITH SECTION 2(E) FROM THE DAY SUCH REGISTRATION
DEFAULT OCCURS UNTIL SUCH REGISTRATION DEFAULT IS CURED OR UNTIL THE ISSUERS ARE
NO LONGER REQUIRED PURSUANT TO THIS AGREEMENT TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE OR SUCH REGISTRATION STATEMENT OR THE RELATED PROSPECTUS
USABLE.

 

15

--------------------------------------------------------------------------------


 

5.                                       Participation of Broker-Dealers in
Exchange Offer

 


(A)                                  THE STAFF HAS TAKEN THE POSITION THAT ANY
BROKER-DEALER THAT RECEIVES EXCHANGE SECURITIES FOR ITS OWN ACCOUNT IN THE
EXCHANGE OFFER IN EXCHANGE FOR SECURITIES THAT WERE ACQUIRED BY SUCH
BROKER-DEALER AS A RESULT OF MARKET-MAKING OR OTHER TRADING ACTIVITIES (A
“PARTICIPATING BROKER-DEALER”) MAY BE DEEMED TO BE AN “UNDERWRITER” WITHIN THE
MEANING OF THE SECURITIES ACT AND MUST DELIVER A PROSPECTUS MEETING THE
REQUIREMENTS OF THE SECURITIES ACT IN CONNECTION WITH ANY RESALE OF SUCH
EXCHANGE SECURITIES.


 

The Issuers and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
setting forth the means by which Participating Broker-Dealers may resell the
Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them, such Prospectus may
be delivered by Participating Broker-Dealers to satisfy their prospectus
delivery obligation under the Securities Act in connection with resales of
Exchange Securities for their own accounts, so long as the Prospectus otherwise
meets the requirements of the Securities Act.

 


(B)                                 IN LIGHT OF THE ABOVE, AND NOTWITHSTANDING
THE OTHER PROVISIONS OF THIS AGREEMENT, THE ISSUERS AND THE GUARANTORS AGREE TO
AMEND OR SUPPLEMENT THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT, AS WOULD OTHERWISE BE CONTEMPLATED BY SECTION 3(I) AND TO USE THEIR
RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO KEEP THE EXCHANGE OFFER
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR A PERIOD OF AT LEAST 90 DAYS
FOLLOWING CONSUMMATION OF THE EXCHANGE OFFER REGISTRATION OR SUCH LONGER PERIOD
IF REQUESTED IN WRITING BY ONE OR MORE PARTICIPATING BROKER-DEALERS, IN ORDER TO
EXPEDITE OR FACILITATE THE DISPOSITION OF ANY EXCHANGE SECURITIES BY
PARTICIPATING BROKER-DEALERS OR OTHER PERSONS, IF ANY, WITH SIMILAR PROSPECTUS
DELIVERY REQUIREMENTS, CONSISTENT WITH THE POSITIONS OF THE STAFF RECITED IN
SECTION 5(A) ABOVE.  THE ISSUERS AND THE GUARANTORS FURTHER AGREE THAT
PARTICIPATING BROKER-DEALERS, AND OTHER PERSONS, IF ANY, SHALL BE AUTHORIZED TO
DELIVER SUCH PROSPECTUS DURING SUCH PERIOD IN CONNECTION WITH THE RESALES
CONTEMPLATED BY THIS SECTION 5.


 

The Issuers and the Guarantors shall provide sufficient copies of the latest
version of the Prospectus to Participating Broker-Dealers promptly upon request
at any time during such 90-day period (or such longer period as may be requested
pursuant to the foregoing paragraph) in order to facilitate resales.

 


(C)                                  THE INITIAL PURCHASERS SHALL HAVE NO
LIABILITY TO THE ISSUER, ANY GUARANTOR OR ANY HOLDER WITH RESPECT TO ANY REQUEST
THAT THEY MAY MAKE PURSUANT TO SECTION 5(B) ABOVE.


 

6.                                       Indemnification and Contribution. 

 


(A)                                  EACH OF THE ISSUERS AND EACH GUARANTOR,
JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY AND HOLD HARMLESS EACH INITIAL
PURCHASER AND EACH HOLDER AND WITH RESPECT TO ANY PROSPECTUS DELIVERY AS
CONTEMPLATED BY SECTION 5, EACH PARTICIPATING BROKER-DEALER, THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AND EACH PERSON, IF ANY,
WHO CONTROLS ANY INITIAL PURCHASER OR ANY HOLDER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES

 

16

--------------------------------------------------------------------------------


 


ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES AND LIABILITIES OR ANY ACTION IN RESPECT THEREOF (INCLUDING, BUT
NOT LIMITED TO, ANY LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION RELATING TO
PURCHASES AND SALES OF SECURITIES AND/OR EXCHANGE SECURITIES AND WITHOUT
LIMITATION, LEGAL FEES AND OTHER EXPENSES INCURRED IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING OR ANY CLAIM ASSERTED, AS SUCH FEES AND EXPENSES ARE
INCURRED), JOINT OR SEVERAL (“LOSSES”), THAT ARISE OUT OF, OR ARE BASED UPON,
(I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN (A) ANY REGISTRATION STATEMENT OR ANY PROSPECTUS OR (B) ANY BLUE
SKY APPLICATION OR OTHER DOCUMENT PREPARED OR EXECUTED BY THE ISSUERS OR ANY
GUARANTOR (OR BASED UPON ANY WRITTEN INFORMATION FURNISHED BY THE ISSUERS OR ANY
GUARANTOR) SPECIFICALLY FOR THE PURPOSE OF QUALIFYING ANY OR ALL OF THE
TRANSFERRED RESTRICTED SECURITIES OR EXCHANGE SECURITIES UNDER THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION (ANY SUCH APPLICATION, DOCUMENT OR
INFORMATION BEING HEREINAFTER CALLED A “BLUE SKY APPLICATION”) OR (II) ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR
(III) ANY ACT OR FAILURE TO ACT, OR ANY ALLEGED ACT OR FAILURE TO ACT, BY ANY
SUCH INITIAL PURCHASER OR HOLDER IN CONNECTION WITH, OR RELATING IN ANY MANNER
TO, THE TRANSFERRED RESTRICTED SECURITIES OR THE EXCHANGE SECURITIES OR ANY
EXCHANGE OFFER CONTEMPLATED HEREBY, AND WHICH IS INCLUDED AS PART OF OR REFERRED
TO IN ANY LOSSES ARISING OUT OF OR BASED UPON MATTERS COVERED BY CLAUSE (I) OR
(II) ABOVE (PROVIDED THAT THE ISSUERS AND THE GUARANTORS SHALL NOT BE LIABLE IN
THE CASE OF ANY MATTER COVERED BY THIS CLAUSE (III) TO THE EXTENT THAT IT IS
DETERMINED IN A FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH
LOSSES RESULTED SOLELY FROM ANY SUCH ACT OR FAILURE TO ACT UNDERTAKEN OR OMITTED
TO BE TAKEN BY SUCH INITIAL PURCHASER OR HOLDER, AS THE CASE MAY BE, THROUGH ITS
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), AND SHALL REIMBURSE EACH SUCH INITIAL
PURCHASER OR HOLDER AND EACH SUCH OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
CONTROLLING PERSON PROMPTLY UPON WRITTEN DEMAND FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THAT INITIAL PURCHASER OR HOLDER, OFFICER, DIRECTOR,
EMPLOYEE, AGENT OR CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING OR
DEFENDING OR PREPARING TO DEFEND AGAINST ANY SUCH LOSSES AS SUCH EXPENSES ARE
INCURRED; PROVIDED, HOWEVER, THAT THE ISSUERS AND THE GUARANTORS SHALL NOT BE
LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSSES ARISES OUT OF, OR IS
BASED UPON, ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN ANY PROSPECTUS, REGISTRATION STATEMENT OR BLUE SKY
APPLICATION IN RELIANCE UPON AND IN CONFORMITY WITH THE WRITTEN INFORMATION
CONCERNING SUCH INITIAL PURCHASER OR HOLDER FURNISHED TO THE ISSUERS BY OR ON
BEHALF OF SUCH INITIAL PURCHASER OR HOLDER SPECIFICALLY FOR INCLUSION THEREIN. 
THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO ANY LIABILITY WHICH THE
ISSUERS MAY OTHERWISE HAVE TO ANY HOLDER OR TO ANY OFFICER, DIRECTOR, EMPLOYEE,
AGENT OR CONTROLLING PERSON OF THAT HOLDER.


 


(B)                                 EACH HOLDER OF TRANSFER RESTRICTED
SECURITIES AND EXCHANGE SECURITIES COVERED BY A REGISTRATION STATEMENT AGREES,
SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND HOLD HARMLESS THE ISSUER, THE
GUARANTORS, THE INITIAL PURCHASERS AND THE OTHER SELLING HOLDERS, THE DIRECTORS
OF THE ISSUERS AND THE GUARANTORS, EACH OFFICER OF THE ISSUERS AND THE
GUARANTORS WHO SIGNED THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO
CONTROLS THE ISSUER, THE GUARANTORS, ANY INITIAL PURCHASER AND ANY OTHER SELLING
HOLDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT TO THE SAME EXTENT AS THE INDEMNITY SET FORTH IN PARAGRAPH
(A) ABOVE, BUT ONLY WITH RESPECT TO ANY LOSSES THAT ARISE OUT OF, OR ARE BASED
UPON, ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION
MADE IN RELIANCE

 

17

--------------------------------------------------------------------------------


 


UPON AND IN CONFORMITY WITH ANY INFORMATION RELATING TO SUCH HOLDER FURNISHED TO
THE ISSUERS IN WRITING BY OR ON BEHALF OF SUCH HOLDER EXPRESSLY FOR USE IN ANY
REGISTRATION STATEMENT, ANY PROSPECTUS AND ANY BLUE SKY APPLICATION.


 


(C)                                  IF ANY SUIT, ACTION, PROCEEDING (INCLUDING
ANY GOVERNMENTAL OR REGULATORY INVESTIGATION), CLAIM OR DEMAND SHALL BE BROUGHT
OR ASSERTED AGAINST ANY PERSON IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT
PURSUANT TO EITHER PARAGRAPH (A) OR (B) ABOVE, SUCH PERSON (THE “INDEMNIFIED
PERSON”) SHALL PROMPTLY NOTIFY THE PERSON AGAINST WHOM SUCH INDEMNIFICATION MAY
BE SOUGHT (THE “INDEMNIFYING PERSON”) IN WRITING; PROVIDED THAT THE FAILURE TO
NOTIFY THE INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT
MAY HAVE UNDER THIS SECTION 6 EXCEPT TO THE EXTENT THAT IT HAS BEEN MATERIALLY
PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH
FAILURE; AND PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING
PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO AN
INDEMNIFIED PERSON OTHERWISE THAN UNDER THIS SECTION 6.  IF ANY SUCH PROCEEDING
SHALL BE BROUGHT OR ASSERTED AGAINST AN INDEMNIFIED PERSON AND IT SHALL HAVE
NOTIFIED THE INDEMNIFYING PERSON THEREOF, THE INDEMNIFYING PERSON SHALL RETAIN
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON TO REPRESENT THE
INDEMNIFIED PERSON AND ANY OTHERS ENTITLED TO INDEMNIFICATION PURSUANT TO THIS
SECTION 6 THAT THE INDEMNIFYING PERSON MAY DESIGNATE IN SUCH PROCEEDING AND
SHALL PAY THE FEES AND EXPENSES OF SUCH COUNSEL RELATED TO SUCH PROCEEDING, AS
INCURRED.  IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PERSON SHALL HAVE THE RIGHT
TO RETAIN ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT
THE EXPENSE OF SUCH INDEMNIFIED PERSON UNLESS THE INDEMNIFIED PERSON SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE
DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO OTHER INDEMNIFIED PERSONS OR
THE INDEMNIFYING PERSON.  IT IS UNDERSTOOD AND AGREED THAT THE INDEMNIFYING
PERSON SHALL NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDING IN THE
SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE
FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL INDEMNIFIED PERSONS, AND THAT
ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS THEY ARE INCURRED.  ANY SUCH
SEPARATE FIRM (I) FOR ANY INITIAL PURCHASER, ITS AFFILIATES, DIRECTORS AND
OFFICERS AND ANY CONTROL PERSONS OF SUCH INITIAL PURCHASER SHALL BE DESIGNATED
IN WRITING BY LEHMAN BROTHERS INC., ON BEHALF OF THE INITIAL PURCHASERS,
(II) FOR ANY HOLDER, ITS AFFILIATES, DIRECTORS AND OFFICERS AND ANY CONTROL
PERSONS OF SUCH HOLDER SHALL BE DESIGNATED IN WRITING BY THE MAJORITY HOLDERS
AND (III) IN ALL OTHER CASES SHALL BE DESIGNATED IN WRITING BY THE ISSUERS.  THE
INDEMNIFYING PERSON SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING
EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF
THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING PERSON AGREES TO
INDEMNIFY EACH INDEMNIFIED PERSON FROM AND AGAINST ANY LOSS OR LIABILITY BY
REASON OF SUCH SETTLEMENT OR JUDGMENT.  NOTWITHSTANDING THE FOREGOING SENTENCE,
IF AT ANY TIME AN INDEMNIFIED PERSON SHALL HAVE REQUESTED THAT AN INDEMNIFYING
PERSON REIMBURSE THE INDEMNIFIED PERSON FOR FEES AND EXPENSES OF COUNSEL AS
CONTEMPLATED BY THIS PARAGRAPH, THE INDEMNIFYING PERSON SHALL BE LIABLE FOR ANY
SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT IF (I) SUCH
SETTLEMENT IS ENTERED INTO MORE THAN 30 DAYS AFTER RECEIPT BY THE INDEMNIFYING
PERSON OF SUCH REQUEST AND (II) THE INDEMNIFYING PERSON SHALL NOT HAVE
REIMBURSED THE INDEMNIFIED PERSON IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE
DATE OF SUCH SETTLEMENT.  NO INDEMNIFYING PERSON SHALL, WITHOUT THE WRITTEN
CONSENT OF THE INDEMNIFIED PERSON, EFFECT ANY SETTLEMENT OF ANY PENDING OR
THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PERSON IS OR COULD
HAVE BEEN A PARTY AND INDEMNIFICATION COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PERSON, UNLESS SUCH SETTLEMENT (A) INCLUDES AN UNCONDITIONAL RELEASE
OF SUCH INDEMNIFIED PERSON, IN FORM AND

 

18

--------------------------------------------------------------------------------


 


SUBSTANCE REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PERSON, FROM ALL LIABILITY
ON CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING AND (B) DOES NOT
INCLUDE ANY STATEMENT AS TO OR ANY ADMISSION OF FAULT, CULPABILITY OR A FAILURE
TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PERSON.


 


(D)                                 IF THE INDEMNIFICATION PROVIDED FOR IN
PARAGRAPHS (A) AND (B) ABOVE IS UNAVAILABLE TO AN INDEMNIFIED PERSON OR
INSUFFICIENT IN RESPECT OF ANY LOSSES REFERRED TO THEREIN, THEN EACH
INDEMNIFYING PERSON UNDER SUCH PARAGRAPH, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PERSON THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE ISSUERS AND THE
GUARANTORS FROM THE OFFERING OF THE SECURITIES AND THE EXCHANGE SECURITIES, ON
THE ONE HAND, AND BY THE HOLDERS FROM RECEIVING SECURITIES OR EXCHANGE
SECURITIES REGISTERED UNDER THE SECURITIES ACT, ON THE OTHER HAND, OR (II) IF
THE ALLOCATION PROVIDED BY CLAUSE (I) IS NOT PERMITTED BY APPLICABLE LAW, IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS
REFERRED TO IN CLAUSE (I) BUT ALSO THE RELATIVE FAULT OF THE ISSUERS AND THE
GUARANTORS ON THE ONE HAND, AND THE HOLDERS ON THE OTHER IN CONNECTION WITH THE
STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES, AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE ISSUERS AND THE
GUARANTORS ON THE ONE HAND AND THE HOLDERS ON THE OTHER SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE ISSUERS AND THE GUARANTORS OR BY THE
HOLDERS AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


 


(E)                                  THE ISSUERS, THE GUARANTORS AND THE HOLDERS
AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS
SECTION 6 WERE DETERMINED BY PRO RATA ALLOCATION (EVEN IF THE HOLDERS WERE
TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION
THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN
PARAGRAPH (D) ABOVE.  THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PERSON AS A
RESULT OF THE LOSSES REFERRED TO IN PARAGRAPH (D) ABOVE SHALL BE DEEMED TO
INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES
INCURRED BY SUCH INDEMNIFIED PERSON IN CONNECTION WITH ANY SUCH ACTION OR
CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 6, IN NO EVENT SHALL A
HOLDER BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE
TOTAL PRICE AT WHICH THE SECURITIES OR EXCHANGE SECURITIES SOLD BY SUCH HOLDER
EXCEEDS THE AMOUNT OF ANY DAMAGES THAT SUCH HOLDER HAS OTHERWISE BEEN REQUIRED
TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE
MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.


 


(F)                                    THE REMEDIES PROVIDED FOR IN THIS
SECTION 6 ARE NOT EXCLUSIVE AND SHALL NOT LIMIT ANY RIGHTS OR REMEDIES THAT MAY
OTHERWISE BE AVAILABLE TO ANY INDEMNIFIED PERSON AT LAW OR IN EQUITY.


 


(G)                                 THE INDEMNITY AND CONTRIBUTION PROVISIONS
CONTAINED IN THIS SECTION 6 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF (I) ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE
BY OR ON BEHALF OF THE INITIAL PURCHASERS OR ANY HOLDER, THEIR RESPECTIVE
AFFILIATES OR ANY PERSON CONTROLLING ANY INITIAL PURCHASER OR ANY HOLDER, OR BY
OR ON BEHALF OF THE ISSUERS OR THE GUARANTORS THEIR RESPECTIVE AFFILIATES OR THE
OFFICERS OR DIRECTORS OF

 

19

--------------------------------------------------------------------------------


 


OR ANY PERSON CONTROLLING THE ISSUERS OR THE GUARANTORS, (III) ACCEPTANCE OF ANY
OF THE EXCHANGE SECURITIES AND (IV) ANY SALE OF TRANSFER RESTRICTED SECURITIES
PURSUANT TO A SHELF REGISTRATION STATEMENT.


 

7.                                       General

 


(A)                                  SECURITIES HELD BY THE ISSUERS.  WHENEVER
THE CONSENT OR APPROVAL OF HOLDERS OF A SPECIFIED PERCENTAGE OF THE AGGREGATE
PRINCIPAL AMOUNT OF SECURITIES OR EXCHANGE SECURITIES IS REQUIRED HEREUNDER,
SECURITIES OR EXCHANGE SECURITIES, AS APPLICABLE, HELD BY EITHER ISSUER OR ITS
AFFILIATES (OTHER THAN SUBSEQUENT HOLDERS OF SECURITIES OR EXCHANGE SECURITIES
IF SUCH SUBSEQUENT HOLDERS ARE DEEMED TO BE AFFILIATES SOLELY BY REASON OF THEIR
HOLDINGS OF SUCH SECURITIES OR EXCHANGE SECURITIES) SHALL NOT BE COUNTED IN
DETERMINING WHETHER SUCH CONSENT OR APPROVAL WAS GIVEN BY THE HOLDERS OF SUCH
REQUIRED PERCENTAGE.


 


(B)                                 NO INCONSISTENT AGREEMENTS.   THE ISSUERS
AND THE GUARANTORS REPRESENT, WARRANT AND AGREE THAT (I) THE RIGHTS GRANTED TO
THE HOLDERS HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT
WITH THE RIGHTS GRANTED TO THE HOLDERS OF ANY OTHER OUTSTANDING SECURITIES
ISSUED OR GUARANTEED BY THE ISSUERS OR ANY GUARANTOR UNDER ANY OTHER AGREEMENT
AND (II) NEITHER THE ISSUERS NOR ANY GUARANTOR HAS ENTERED INTO, OR ON OR AFTER
THE DATE OF THIS AGREEMENT WILL ENTER INTO, ANY AGREEMENT THAT IS INCONSISTENT
WITH THE RIGHTS GRANTED TO THE HOLDERS OF TRANSFER RESTRICTED SECURITIES IN THIS
AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.


 


(C)                                  AMENDMENTS AND WAIVERS.   THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN UNLESS THE ISSUERS AND THE GUARANTORS HAVE
OBTAINED THE WRITTEN CONSENT OF HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT OF THE OUTSTANDING TRANSFER RESTRICTED SECURITIES AFFECTED BY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT; PROVIDED THAT NO
AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT TO ANY DEPARTURE FROM THE
PROVISIONS OF SECTION 6 SHALL BE EFFECTIVE AS AGAINST ANY HOLDER OF TRANSFER
RESTRICTED SECURITIES UNLESS CONSENTED TO IN WRITING BY SUCH HOLDER.  ANY
AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, WAIVERS OR CONSENTS PURSUANT TO THIS
SECTION 7(C) SHALL BE BY A WRITING EXECUTED BY EACH OF THE PARTIES HERETO.


 


(D)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY
HAND-DELIVERY, REGISTERED FIRST-CLASS MAIL, TELEX, TELECOPIER, OR ANY COURIER
GUARANTEEING OVERNIGHT DELIVERY:


 

(i)                                     if to a Holder, at the most current
address given by such Holder to the Company in accordance with the provisions of
this Section 7(d), which address initially is, with respect to each Holder, the
address of such Holder maintained by the exchange agent, with a copy in like
manner to Lehman Brothers Inc.;

 

(ii)                                  if to the Initial Purchasers, to Lehman
Brothers Inc., 745 Seventh Avenue, New York, New York 10019, Attention:  High
Yield Capital Markets (Fax:                   ), with a copy to Akin Gump Stauss
Hauer & Feld LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas 77002,
Attention:  J. Michael Chambers; and

 

20

--------------------------------------------------------------------------------


 

(iii)                               if to the Issuers or any Guarantor, to
Tronox Incorporated, 123 Robert S. Kerr Avenue, Oklahoma City, Oklahoma  73102,
Attention: General Counsel (Fax:  (405) 270-4101), with a copy to Covington &
Burling, 1201 Pennsylvania Avenue, NW, Washington, DC  20004-2401, Attention: 
David H. Engvall (Fax:  (202) 778-5307).

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery. 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 


(E)                                  SUCCESSORS AND ASSIGNS. THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS, ASSIGNS AND
TRANSFEREES OF EACH OF THE PARTIES, INCLUDING, WITHOUT LIMITATION AND WITHOUT
THE NEED FOR AN EXPRESS ASSIGNMENT, SUBSEQUENT HOLDERS; PROVIDED THAT NOTHING
HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION
OF TRANSFER RESTRICTED SECURITIES IN VIOLATION OF THE TERMS OF THE PURCHASE
AGREEMENT OR THE INDENTURE.  IF ANY TRANSFEREE OF ANY HOLDER SHALL ACQUIRE
TRANSFER RESTRICTED SECURITIES IN ANY MANNER, WHETHER BY OPERATION OF LAW OR
OTHERWISE, SUCH TRANSFER RESTRICTED SECURITIES SHALL BE HELD SUBJECT TO ALL THE
TERMS OF THIS AGREEMENT, AND BY TAKING AND HOLDING SUCH TRANSFER RESTRICTED
SECURITIES SUCH PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED TO BE BOUND
BY AND TO PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND SUCH
PERSON SHALL BE ENTITLED TO RECEIVE THE BENEFITS HEREOF.  THE INITIAL PURCHASERS
(IN THEIR CAPACITY AS INITIAL PURCHASERS) SHALL HAVE NO LIABILITY OR OBLIGATION
TO THE ISSUERS OR THE GUARANTORS WITH RESPECT TO ANY FAILURE BY A HOLDER TO
COMPLY WITH, OR ANY BREACH BY ANY HOLDER OF, ANY OF THE OBLIGATIONS OF SUCH
HOLDER UNDER THIS AGREEMENT.


 


(F)                                    THIRD PARTY BENEFICIARIES.  EACH HOLDER
SHALL BE A THIRD PARTY BENEFICIARY TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE
ISSUERS AND THE GUARANTORS ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE
OTHER HAND, AND SHALL HAVE THE RIGHT TO ENFORCE SUCH AGREEMENTS DIRECTLY TO THE
EXTENT IT DEEMS SUCH ENFORCEMENT NECESSARY OR ADVISABLE TO PROTECT ITS RIGHTS OR
THE RIGHTS OF OTHER HOLDERS HEREUNDER.


 


(G)                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(H)                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT A PART OF THIS AGREEMENT AND
SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(I)                                     SEVERABILITY.  THE REMEDIES PROVIDED
HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.  IF ANY
TERM, PROVISION, COVENANT OR RESTRICTION CONTAINED IN THIS AGREEMENT IS HELD BY
A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL, VOID, UNENFORCEABLE OR
AGAINST PUBLIC POLICY, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS

 

21

--------------------------------------------------------------------------------


 


AND RESTRICTIONS CONTAINED HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.  THE ISSUER, THE
GUARANTORS AND THE INITIAL PURCHASERS SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS
TO REPLACE SUCH PROVISIONS WITH VALID PROVISIONS, THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE PROVISIONS THAT WERE HELD TO BE
INVALID, ILLEGAL, VOID, UNENFORCEABLE OR AGAINST PUBLIC POLICY.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID,
UNENFORCEABLE OR AGAINST PUBLIC POLICY.


 


(J)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(K)                                  MISCELLANEOUS.  THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL ORAL STATEMENTS AND PRIOR WRITINGS WITH RESPECT THERETO.

 

[Signature Page to Follow]

 

22

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets for the agreement among the
Issuers, the Guarantors and you.

 

 

 

Very truly yours,

 

 

 

 

TRONOX WORLDWIDE LLC

 

 

 

 

 

 

 

By:

/s/ Thomas W. Adams

 

 

 

Name: Thomas W. Adams

 

 

Title: President

 

 

 

TRONOX FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ Thomas W. Adams

 

 

 

Name: Thomas W. Adams

 

 

Title: President

 

 

 

 

CIMARRON CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

KERR-MCGEE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: President

 

 

 

 

KERR-MCGEE MINERALS RESOURCES
CORPORATION

 

 

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: President

 

 

 

 

KERR-MCGEE PIGMENTS (SAVANNAH) INC.

 

 

 

 

 

 

 

By:

/s/ Thomas W. Adams

 

 

 

Name: Thomas W. Adams

 

 

Title: President

 

[Signature Page to Exchange and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

KERR-MCGEE REFINING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

SOUTHWESTERN REFINING COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

TRANSWORLD DRILLING COMPANY

 

 

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

TRIANGLE REFINERIES, INC.

 

 

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

TRIPLE S, INC.

 

 

 

 

 

 

By:

/s/ Mary Mikkelson

 

 

 

Name: Mary Mikkelson

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

TRONOX LLC

 

 

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: President

 

 

 

 

TRONOX INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Marty J. Rowland

 

 

 

Name: Marty J. Rowland

 

 

Title: Chief Operating Officer

 

[Signature Page to Exchange and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Accepted on behalf of the Initial Purchasers:

 

LEHMAN BROTHERS INC., as Authorized Representative

 

By:

/s/ Laurie B. Perper

 

 

Name: Laurie B. Perper

 

Title: EVP

 

CREDIT SUISSE FIRST BOSTON LLC, as Authorized Representative

 

By:

/s/ David Faris

 

 

Name: David Faris

 

Title: Managing Director

 

[Signature Page to Exchange and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Guarantors

 

Cimarron Corporation

Kerr-McGee Holdings, Inc.

Kerr-McGee Minerals Resources Corporation

Kerr-McGee Pigments (Savannah) Inc.

Kerr-McGee Refining Corporation

Southwestern Refining Company, Inc.

Transworld Drilling Company

Triangle Refineries, Inc.

Triple S, Inc.

Tronox LLC

Tronox Incorporated

 

--------------------------------------------------------------------------------